DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claims 1-9 and 11-21 are rejected.
	Claim 10 has been canceled.


Claim Objections
Claim 21 objected to because of the following informalities:
Claim 21: “a proximal end the movable sleeve” in claim 21 should be replaced with --a proximal end of the movable sleeve--.

  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiavon et al. (US 2012/0145625) [hereinafter Schiavon].
	With respect to claim 1, Schiavon discloses a liquid filter assembly 1, as shown in Fig. 1, having: a filter housing 3, 4, including a reservoir 400 (closed distal end), as shown in Fig. 2 (see paragraphs 0064, 0141), and a proximal end 4, 5, the proximal end 4, 5, including a housing inlet 30 and a central aperture 72 (housing outlet), as shown in Fig. 1; and a filtering section 15 located downstream of the housing inlet 30 and upstream of the housing outlet 72, as shown in Fig. 1, the filtering section 15 including a first filtering portion 17 as shown in Fig. 1, a second filtering portion 18, as shown in Fig. 1, the first and second filtering portions 17, 18, being coaxial with the housing outlet 72, as shown in Fig. 1, an end cap 88 (wall) longitudinally separating the first filtering portion 17 and the second filtering portion 18, as shown in Fig. 1, a filtering outlet positioned radially within the first filtering portion 17 or the second filtering portion 18, said filtering outlet being the interior portion of element 85, as shown in Fig. 1, and a valve 25 located radially within the filtering outlet, as shown in Fig. 1, the valve 25 having a closed condition and an open condition, and wherein, in the closed condition the valve blocks flow from the second filtering portion 18 to the housing outlet 72 (see paragraphs 0067 and 0098); a lower portion 103 (stationary sleeve) having a proximal end and a distal end, as shown in Fig. 1A, the distal end being coupled to the valve 25, as shown in Fig. 1A; and a valve member 100 (movable sleeve) extending proximally of the stationary sleeve 103 such that the stationary sleeve 103 defines an enclosed fluid path from the valve 25 to the movable sleeve 100, as shown in Fig. 1A.



	With respect to claim 3, Schiavon discloses wherein the filtering section 15 forms an elongated tube structure and an outer surface of the elongated tube structure forms an inlet of the first filtering portion 17 and the second filtering portion 18 (see paragraphs 0060 and 0067).

	With respect to claim 4, Schiavon discloses wherein the valve 25 is secured within an opening in the wall 88, as shown in Fig. 1.

	With respect to claim 5, Schiavon discloses wherein the first filtering portion 17 is longer than the second filtering portion 18, as shown in Fig. 1.

	With respect to claim 6, Schiavon discloses wherein the valve 25 includes a valve member 100 (valve element) urged in the closed condition by a biasing element 105, as shown in Fig. 1A.

	With respect to claim 7, Schiavon discloses wherein the biasing element 105 is configured to allow the valve 25 to move to the open condition when the first filtering portion 17 reaches a fully loaded condition (see paragraph 0098).



	With respect to claim 9, Schiavon discloses wherein the movable sleeve 100 is sized to substantially block fluid communication between the first filtering portion 17 and the housing outlet 31 when the valve 25 is in the open condition (see paragraph 0098, liquid flow can flow to tank reservoir via flow path 49).

	
Claim(s) 1-9 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hultgren (US 3,397,786).
	With respect to claim 1, Hultgren discloses an oil filter 10, as shown in Fig. 1, having: a filter housing 12 including a dome 14 (closed distal end), as shown in Fig. 1, and a bottom member 26 (proximal end), the proximal end 26 including a housing inlet 34 and a nipple 33 (housing outlet), as shown in Fig. 1; and a filtering section located downstream of the housing inlet 34 and upstream of the housing outlet 33, as shown in Fig. 1, the filtering section including a first filtering portion 58 as shown in Fig. 1, a second filtering portion 60, as shown in Fig. 1, the first and second filtering portions 58, 60, being coaxial with the housing outlet 33, as shown in Fig. 1, a wall 80, 110, longitudinally separating the first filtering portion 58 and the second filtering portion 60, as shown in Fig. 1, a center tube 62 (filtering outlet) positioned radially within the first 

	With respect to claim 2, Hultgren discloses wherein the first filtering portion 58, second filtering portion 60, and filtering outlet 62 are generally radially coextensive, as shown in Fig. 1.

	With respect to claim 3, Hultgren discloses wherein the filtering section forms an elongated tube structure and an outer surface of the elongated tube structure forms an inlet of the first filtering portion 58 and the second filtering portion 60 (see col. 8, lines 24-75).

	With respect to claim 4, Hultgren discloses wherein the valve is secured within an opening 88 in the wall 80, 110, as shown in Fig. 1.



	With respect to claim 6, Hultgren discloses wherein the valve includes a valve disc 104 (valve element) urged in the closed condition by a biasing element 102, as shown in Fig. 1.

	With respect to claim 7, Hultgren discloses wherein the biasing element 102 is configured to allow the valve to move to the open condition when the first filtering portion 58 reaches a fully loaded condition (see col. 8, lines 60-75 and col. 9, lines 1-13).

	With respect to claim 8, Hultgren discloses wherein the valve includes a bottom 94 (stopper) maintaining the valve element in the open condition, as shown in Fig. 1.

	With respect to claim 9, Hultgren discloses wherein the moveable sleeve 104 is sized to substantially block fluid communication between the first filtering portion 58 and the housing outlet 33 when the valve 92 is in the open condition (see col. 8, lines 60-75 and col. 9, lines 1-13).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are finally rejected under 35 U.S.C. 103 as being unpatentable over Schiavon (US 2012/0145625) in view of Leo (US 5,814,211).
	With respect to claim 11, Schiavon discloses a liquid filter assembly 1, as shown in Fig. 1, having: a filter housing 3, 4, including a reservoir 400 (closed distal end), as shown in Fig. 2 (see paragraphs 0064, 0141), and a proximal end 4, 5, the proximal end 4, 5, including a housing inlet 30 and a central aperture 72, as shown in Fig. 1; and a filtering section 15 located downstream of the housing inlet 30 and upstream of the housing outlet 72, as shown in Fig. 1, the filtering section 15 including: a first filtering portion 17, as shown in Fig. 1, a second filtering portion 18, as shown in Fig. 1, the first and second filtering portions 17, 18, being coaxial with the housing outlet 72, as shown in Fig. 1; an end cap 88 (wall) longitudinally separating the first filtering portion 17 and the second filtering portion 18, as shown in Fig. 1; a filtering outlet positioned radially within the first filtering portion 17 or the second filtering portion 18, said filtering outlet being the interior portion of element 85, as shown in Fig. 1, a valve 25 located radially within the filtering outlet, as shown in Fig. 1, the valve 25 having a closed condition and an open condition, and wherein, in the closed condition the valve blocks flow from the second filtering portion 18 to the housing outlet 31 (see paragraphs 0067 and 0098).

Leo discloses a filter, as shown in Fig. 22, having: a filter medium 3, 7, as shown in Fig. 22, and a filter head 2 (wall) including a safety valve 1, as shown in Fig. 2, having a sensor pin 1b (proximity sensor) that extends radially within the wall 2, as shown in Fig. 22, alerting an operator that the safety valve is open and the filter medium 7 is fouled (see col. 14, lines 4-13).  It would have been obvious to one of ordinary skill in the art to provide the filtering section disclosed by Schiavon with a proximity sensor extending radially within the wall, as taught by Leo, in order to alert a user when the valve has moved to the open condition and the filter medium is fouled (see col. 14, lines 4-13).  Furthermore, it would have been obvious to positioned the proximity sensor radially within the wall of Schiavon since the courts have held that shifting the position of a particular element is unpatentable as long as the operation of the device is not modified (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 

	With respect to claim 12, Schiavon as modified by Leo discloses wherein the sensor 1b is connected to a controller, and the controller provides a notification of filtering section status (see col. 9, lines 36-44 and col. 14, lines 4-13).  Schiavon as modified by Leo lacks the sensor located inside of the filtering outlet.  However, this would have been obvious to one of ordinary skill in the art in order to provide a more accurate indication of the status of the valve and since the courts have held that shifting In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 

	With respect to claim 13, Schiavon as modified by Leo discloses wherein the filtering section status includes at least one of a filter fully loaded condition, a filter malfunction condition, or a predicted filter life remaining, all based on an identification of when the valve has moved to the open condition (see col. 14, lines 4-13 of Leo).

With respect to claim 14, Schiavon as modified by Leo discloses wherein the sensor includes a sensor pin 1b (sensor element) coupled to the valve 1 and spaced away from a ball 1d (valve element) of the valve 1, as shown in Fig. 2 of Leo.

	With respect to claim 15, Schiavon as modified by Leo discloses wherein the filtering section 17 forms an elongated tube structure and an outer surface of the elongated tube structure forms an inlet of the first filtering portion 17 and the second filtering portion 18 (see paragraphs 0060 and 0067 of Schiavon), and a wall 88 separates the first filtering portion 17 from the second filtering portion 18, as shown in Fig. 1.

	With respect to claim 16, Schiavon as modified by Leo discloses wherein the valve 25 is coupled to a movable sleeve 100 via a stationary sleeve 103, the movable sleeve 100 being sized to substantially block fluid communication between the first filtering portion 17 and the housing outlet 31 when the valve 25 is in the open condition, .


Claims 11-20 are finally rejected under 35 U.S.C. 103 as being unpatentable over Hultgren (US 3,397,786) in view of Leo (US 5,814,211).
With respect to claim 11, Hultgren discloses an oil filter 10, as shown in Fig. 1, having: a filter housing 12 including a dome 14 (closed distal end), as shown in Fig. 1, and a bottom member 26 (proximal end), the proximal end 26 including a housing inlet 34 and a nipple 33 (housing outlet), as shown in Fig. 1; and a filtering section located downstream of the housing inlet 34 and upstream of the housing outlet 33, as shown in Fig. 1, the filtering section including a first filtering portion 58 as shown in Fig. 1, a second filtering portion 60, as shown in Fig. 1, the first and second filtering portions 58, 60, being coaxial with the housing outlet 33, as shown in Fig. 1, a wall 80, 110, longitudinally separating the first filtering portion 58 and the second filtering portion 60, as shown in Fig. 1; a center tube 62 (filtering outlet) positioned radially within the first filtering portion 58 or the second filtering portion 60, as shown in Fig. 1, and a valve 92, 94, 102, 96, 104, located radially within the filtering outlet 62, as shown in Fig. 1, the valve having a closed condition and an open condition, and wherein, in the closed condition the valve blocks flow from the second filtering portion 60 to the housing outlet 33 (see col. 8, lines 53-59).

Leo discloses a filter, as shown in Fig. 22, having: a filter medium 3, 7, as shown in Fig. 22, and a filter head 2 (wall) including a safety valve 1, as shown in Fig. 2, having a sensor pin 1b (proximity sensor) that extends radially within the wall 2, as shown in Fig. 22, alerting an operator that the safety valve is open and the filter medium 7 is fouled (see col. 14, lines 4-13).  It would have been obvious to one of ordinary skill in the art to provide the filtering section disclosed by Hultgren with a proximity sensor extending radially within the wall, as taught by Leo, in order to alert a user when the valve has moved to the open condition and the filter medium is fouled (see col. 14, lines 4-13).  Furthermore, it would have been obvious to positioned the proximity sensor radially within the wall of Hultgren since the courts have held that shifting the position of a particular element is unpatentable as long as the operation of the device is not modified (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 

With respect to claim 12, Hultgren as modified by Leo discloses wherein the sensor 1b is connected to a controller, and the controller provides a notification of filtering section status (see col. 9, lines 36-44 and col. 14, lines 4-13).  Hultgren as modified by Leo lacks the sensor located inside of the filtering outlet.  However, this would have been obvious to one of ordinary skill in the art in order to provide a more accurate indication of the status of the valve and since the courts have held that shifting In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 

	With respect to claim 13, Hultgren as modified by Leo discloses wherein the filtering section status includes at least one of a filter fully loaded condition, a filter malfunction condition, or a predicted filter life remaining, all based on an identification of when the valve has moved to the open condition (see col. 14, lines 4-13 of Leo).

	With respect to claim 14, Hultgren as modified by Leo discloses wherein the sensor includes a sensor pin 1b (sensor element) coupled to the valve 1 and spaced away from a ball 1d (valve element) of the valve 1, as shown in Fig. 2 of Leo.

With respect to claim 15, Hultgren as modified by Leo discloses wherein the filtering section forms an elongated tube structure and an outer surface of the elongated tube structure forms an inlet of the first filtering portion 58 and the second filtering portion 68) (see col. 8, lines 24-75), and a wall 80, 110, separates the first filtering portion 58 from the second filtering portion 60, as shown in Fig. 1 of Hultgren. 

	With respect to claim 16, Hultgren as modified by Leo discloses wherein the valve 92 is coupled to a movable sleeve 104 via a stationary sleeve 96, the movable sleeve 104 being sized to substantially block fluid communication between the first filtering portion 58 and the housing outlet 33 when the valve 92 is in the open condition, due to motion of the movable sleeve 104 away from the valve 92 when the valve 92 

With respect to claim 17, Hultgren discloses an oil filter 10, as shown in Fig. 1, having: a filter housing 12 including a housing inlet 34 and a housing outlet 33, as shown in Fig. 1; and a filtering section located downstream of the housing inlet 34 and upstream of the housing outlet 33, as shown in Fig. 1, the filtering section including a first filtering portion 58, a second filtering portion 60, a filtering outlet 62, as shown in Fig. 1, and a valve 92, 94, 102, 96, 104, located in the filtering outlet 62 and separating the first filtering portion 58 and the second filtering portion 60, as shown in Fig. 1, and the method steps of: filtering through the first filtering portion 58, but not through the second filtering portion 60 (see col. 8, lines 24-59); opening the valve when the first filtering portion 58 reaches a loaded condition (see col. 8, lines 60-75 and col. 9, lines 1-13); and filtering through the second filtering portion 60 when the valve is open (see col. 9, lines 1-13), the valve moves a valve element 104 from a closed position in which axial flow through the valve is prohibited (see col. 8, lines 46-59) to an open position that permits axial flow through the valve (see col. 9, lines 1-13).
Hultgren lacks sensing the opening of the valve with a sensor that extends radially within the filtering outlet, the sensor including a sensor element spaced away from the valve element; and providing a notification of filter status based on the sensed opening of the valve based on an electronic signal received by a controller from the sensor.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 

	With respect to claim 18, Hultgren as modified by Leo discloses wherein the filter status includes at least one of a filter loaded condition, a filter malfunction condition, or a predicted filter life remaining, based on the sensing of the opening of the valve (see col. 14, lines 4-13 of Leo).

	With respect to claim 19, Hultgren as modified by Leo discloses wherein the filtering through the second filtering portion 60 includes not filtering through the first filtering portion 58 (see col. 8, lines 60-75 and col. 9, lines 1-13 of Hultgren).

	With respect to claim 20, Hultgren as modified by Leo discloses wherein the predicted filter life remaining is based on a difference in size between the first and second filtering portions (see col. 13, lines 46-67 and col. 14, lines 1-16 of Leo).


Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 21 would be allowed because the prior art of record does not show or suggest a filter assembly wherein the movable sleeve is connected to a valve element of the valve such that the valve element is configured to cause a proximal end of the movable sleeve to move proximally away from the stationary sleeve when the valve moves from the closed position to the open position, in combination with any remaining limitations in the claim.  Schiavon and Hultgren teach a movable sleeve connected to a spring (valve element), a proximal end of the valve element moves towards the stationary sleeve when the valve moves from the closed position to the open position; however, the valve element is not configured to cause a proximal end of the movable . 


Response to Arguments
Applicant's arguments filed on November 30, 2021, have been fully considered but they are not persuasive. 
	In response to applicant’s argument that Schiavon and Hultgren lack a stationary sleeve and a movable sleeve, as recited in amended claim 1: This argument is not persuasive.  Schiavon and Hultgren disclose the new limitations, as stated in the rejection above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a type of non-contact sensor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The new limitations regarding the sensor added to claim 17 are taught by Leo as stated in the rejection above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778